DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2022 was considered by the examiner.

Drawings
Any and all drawing corrections required in the parent application, 16/909,109, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/909,109, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	
Claim Objections
Claim 11 objected to because of the following informalities:
Applicant claims forming dielectric materials layers, and then in the next line claims “over the dielectric material layer”. Examiner will assume the forming dielectric material layers is a singular layer.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pillarisetty et al. (WO 2018/118096) (“Pillarisetty”) by means of US 2019/0348540 A1.
Regarding claim 1, Pillarisetty teaches at least in figures 2A-5A, and 9A:
depositing a layer stack including (detailed below)
a bottom electrode layer (102; ¶ 0026 where metal may be used), a metal oxide semiconductor channel material layer (103; ¶ 0023, where 103 can be a metal oxide semiconductor device), and a top electrode layer (104; ¶ 0026, where metal may be used); 
etching trenches that cut through the layer stack (figures 2D, and 4D, where trenches are etched), 
wherein vertical stacks of a respective bottom electrode, a respective metal oxide semiconductor channel layer, and a respective top electrode are formed (this is shown in figure 4D); 
depositing a gate dielectric material layer (108) and a gate electrode material layer (106) in the trenches and over the vertical stacks (see figure 2I and figure 4F); and 
removing portions of the gate dielectric material layer (shown in figure 3H) and the gate electrode material layer (shown in figure 2J) from above a horizontal plane including top surfaces of the vertical stacks (shown in figure 2J), 
wherein each remaining portion of the gate dielectric material layer (108) in the trenches comprises a gate dielectric layer (figure 2J shows 108 is the gate dielectric layer), and 
each remaining portion of the gate electrode material layer (106) in the trenches comprises a gate electrode (figure 2J shows this).
Regarding claim 2, Pillarisetty teaches at least in figures 2A-5A, and 9A:
further comprising forming a nonvolatile memory element on a top surface of each top electrode (figure 9A element 130 on top of 131; See ¶¶ 0043, and 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty.
Regarding claim 3, Pillarisetty teaches at least in figures 2A-5A, and 9A:
wherein the nonvolatile memory elements are formed by depositing and patterning a material selected from a phase change material, a vacancy modulated conductive oxide material, and a ferroelectric memory material (¶ 0043, where the memory device can be magnetic RAM, i.e. ferroelectric. While figure 9A does not show the deposition and pattering of the 130 it would have been obvious based upon the ordinary skill in the art and the fact that this is how the rest of the device, e.g. the transistor below, is formed. Further, depositing and patterning are fundamental semiconductor processes well-known to those of ordinary skill in the art.).
Regarding claim 4, Pillarisetty teaches at least in figures 2A-5A, and 9A:
forming a memory-level dielectric layer that laterally surrounds the nonvolatile memory elements (figure 9A does not show the memory-level dielectric layer how based upon at least 2L, 3A, 5A, 7A, and 8 it would have been obvious that a dielectric layer would have surrounded the memory element 130. This is because it would insulate and protect the memory device during operation and during further processing of the device to create a complete user usable device such a memory chip); and 
forming bit lines that laterally extends along a horizontal direction on a top surface of a respective subset of the nonvolatile memory element over a top surface of the memory-level dielectric layer (145 do so extend and would be on top of the dielectric layer which surrounds the memory device).
Regarding claim 5, Pillarisetty teaches at least in figures 2A-5A, and 9A:
further comprising forming gate electrode contact via structures through the memory-level dielectric layer on a top surface of a respective gate electrode (figure 2L shows element 112/114 connected to the top surface of the gate electrode 106. It would have been obvious to one of ordinary skill in the art that when a memory device is added to the top the transistor as shown in figure 9A that one would need to extend the gate contact through the dielectric layer(s) to the top surface in order to make electrical contact to the gate. In figure 9A this would mean that 143 (gate electrode) would have a via structure to the top surface of the device).

Claim(s) 6-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty, in view of Peng et al. (US 10,276,794 B1) (“Peng”), or Peng, in view of Pillarisetty.
Regarding claim 6, Pillarisetty does not explicitly teach:
forming field effect transistors on top of the substrate; and 
forming metal interconnect structures embedded within dielectric material layers over the field effect transistors, 
wherein the layer stack is formed over the metal interconnect structures.

Peng teaches in figure 14:
forming field effect transistors (912) on top of the substrate (where 912 are located); and 
forming metal interconnect structures embedded within dielectric material layers over the field effect transistors (V1-V4, and M1-M4 are in ILDO-ILD4), 
wherein the layer stack (920) is formed over the metal interconnect structures (V1-V4, and M1-M4).
It would have been obvious to one of ordinary skill in the art to replace the transistors of Peng with the transistors of Pillarisetty because Pillarisetty teaches their transistors are not limited in scalability as previous devices, ¶ 0001, and by integrating the transistor and memory device one of ordinary skill in the art would have greater control over the bits which are transmitted out of the memory device).
Regarding claim 7, the combination of references teaches:
wherein a subset of the metal interconnect structures is electrically connected to electrical nodes of the field effect transistors, and to the bottom electrodes or to the top electrodes (the bottom electrode of Pillarisetty would be connected to at least one of Peng’s V1-V4, and M1-M4).
Regarding claim 8, Pillarisetty teaches at least in figures 2A-5A, and 9A:
forming a via-level dielectric layer over the metal interconnect structures; and forming openings in the via-level dielectric layer, wherein a top surface of a respective one of the metal interconnect structures is exposed underneath the openings, and wherein the bottom electrode layer fills the openings in the via-level dielectric layer (in figure 2D 114 can be considered part of 102. This is because they can both be a metal, and Pillarisetty does not prevent them from being the same metal. Therefore, 114 and 102 can be considered the same element formed separately. Further, 124 is equivalent to Peng ILD4. Therefore, the combination of references teaches this limitation).
Regarding claim 9, Pillarisetty teaches at least in figures 2A-5A, and 9A:
wherein each of the bottom electrodes (102/114) comprises a via portion (114) that is formed within a respective one of the openings in the via-level dielectric layer (114 is formed in 124) and contacting a top surface of a respective one of the metal interconnect structures (114 contacts 112).
Regarding claim 10, Pillarisetty teaches at least in figures 2A-5A, and 9A:
forming a dielectric layer over the vertical stacks of the respective bottom electrode, the respective metal oxide semiconductor channel layer, and the respective top electrode (figure 5A element 124); and 
forming dielectric isolation structures through the vertical stacks, wherein each of the vertical stacks is divided into a plurality of devices including a respective vertical field effect transistor (figure 5A-5B which shows the stack is divided into a plurality of devices by means of 124).
Regarding claim 11, Peng teaches at least in figure 14
forming dielectric material layers (ILD0-3) over a substrate (910); 
forming a via-level dielectric layer (ILD4) over the dielectric material layer (ILD0-3).

Peng does not teach: 
forming vertical stacks of a respective bottom electrode, a respective metal oxide semiconductor channel material layer, and a respective top electrode over the via-level dielectric layer; and 
forming gate dielectric layers and gate electrodes on sidewalls of the vertical stacks, 
wherein: each of the gate dielectric layers is formed on a sidewall of a respective one of the vertical stacks; and 
each of the gate electrodes is formed within a volume that is laterally surrounded by a respective one of the gate dielectric layers.

Pillarisetty teaches at least in figures 2A-5A, and 9A:
forming vertical stacks of a respective bottom electrode (102), a respective metal oxide semiconductor channel material layer (103), and a respective top electrode (104) over the via-level dielectric layer (bottom 124, which is equivalent to at least one of ILD0-4); and 
forming gate dielectric layers (108) and gate electrodes (106) on sidewalls of the vertical stacks (102-104), 
wherein: each of the gate dielectric layers (108) is formed on a sidewall of a respective one of the vertical stacks (102-104); and 
each of the gate electrodes (108) is formed within a volume that is laterally surrounded by a respective one of the gate dielectric layers (middle 106s are surrounded by 106).
It would have been obvious to one of ordinary skill in the art to replace the transistors of Peng with the transistors of Pillarisetty because Pillarisetty teaches their transistors are not limited in scalability as previous devices, ¶ 0001, and by integrating the transistor and memory device one of ordinary skill in the art would have greater control over the bits which are transmitted out of the memory device).
Regarding claim 12, Peng teaches at least in figure 14
forming metal interconnect structures (V1-V4, and M1-M4) over the substrate (209), 
wherein the metal interconnect structures (V1-V4, and M1-M4) are formed within the dielectric material layers (ILD0-4); and 
forming openings through the via-level dielectric layer (openings in ILDx are formed to allow Vx and Mx to be formed), 
wherein each of the bottom electrodes comprises two rows of via portions formed within a respective subset of the openings through the via-level dielectric layer (Pillarisetty 102s where at least two 102s connect to at least two 114s).
Regarding claim 13, Pillarisetty teaches at least in figures 2A-5A, and 9A:
wherein: the vertical stacks are laterally spaced apart along a first horizontal direction (this is shown in figure 5B); and 
the method comprises forming two rows of non-volatile memory elements over each of the vertical stacks, wherein each row of non-volatile memory elements is arranged along a second horizonal direction that is different from the first horizontal direction (this is shown in figure 9; See also the analysis of claims 3-5 above).
Regarding claim 14,  Pillarisetty teaches at least in figures 2A-5A, and 9A:
further comprising forming dielectric isolation structures through the vertical stacks, the gate dielectric layers, and the gate electrodes, wherein each of the vertical stacks is divided into two rows of patterned portions, wherein each of the patterned portions is contacted by a respective patterned portion of a respective gate electrode layer and a respective gate electrode (this is shown in figures 5A-5C).
Regarding claim 15,  
Claim 15 contains the same subject matter, worded differently, as claims 3-5 above. Therefore, claim 15 is rejected for the same reasons as claims 3-5 above.
Regarding claim 16,  
Claim 16 contains the same subject matter as claims 11 and 13, just worded differently. Therefore, claim 16, is rejected for the same reasons as claims 11 and 13 above.
Regarding claim 17,  
Claim 17 contains the same subject matter as claims 4 and 10, just worded differently. Therefore, claim 17, is rejected for the same reasons as claims 4 and 10 above.
Regarding claim 19, 
Claim 19 is rejected for the same reasons stated in claim 1.
Regarding claim 20, 
Claim 20 is rejected for the same reasons as stated in at least claim 6 above.


Potentially Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the dielectric isolation structures cuts through each of the gate electrodes, wherein each of the gate electrodes is divided into multiple divided gate electrodes that are arranged along the second horizontal direction
The prior art does not teach this limitation above, and shown in Applicant’s figure 9B where the gate electrode 52 has already been subdivided once into a plurality of gate electrodes 52, and the STI 72 further subdivides them again. This limitation means there must be a minimum of four (4) gate electrodes.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822